An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA13-781
                       NORTH CAROLINA COURT OF APPEALS

                             Filed: 4 February 2014


THOMAS ADAIR HALL,
     Plaintiff-Appellee,

      v.                                      Iredell County
                                              No. 11-CVS-2506
NORTH CAROLINA SERVICES
CORPORATION, AND MANHEIM
REMARKETING, INC., AND MANHEIM
CORPORATE SERVICES, INC., All also
known as or doing business as
MANHEIM STATESVILLE, MANHEIM
CONSULTING, TOTAL RESOURCE
AUCTIONS, and/or STATESVILLE AUTO
AUCTION,
     Defendants,

PMA INSURANCE GROUP,
     Carrier,

and

SHELOR CHEVROLET CORPORATION,
     Employer,
     Appellants.



      Appeal by Appellants from order entered 11 February 2013 by

Judge Nathaniel J. Poovey in Superior Court, Iredell County.

Heard in the Court of Appeals 7 January 2014.


      No brief for Plaintiff-Appellee.
                                             -2-
      Hedrick Gardner Kincheloe & Garofalo, LLP, by M. Duane
      Jones, Elizabeth A. Sprenger, and Lindsey L. Smith, for
      Employer/Carrier-Appellants.


      McGEE, Judge.

      Thomas Adair Hall (“Plaintiff”) was injured in the course

and scope of his employment with Shelor Chevrolet (“Employer”)

on 26 August 2008, when he was hit by a vehicle operated by

Byrum Holmes (“Mr. Holmes”).             The record suggests Mr. Holmes was

an   employee     of     either      North    Carolina     Services      Corporation,

Manheim    Remarketing,        Inc.,    Manheim       Corporate      Services,     Inc.,

Manheim     Statesville,          Manheim          Consulting,       Total      Resource

Auctions, or Statesville Auto Auction (together, “Defendants”).

      Employer’s       workers’       compensation       carrier,       PMA    Insurance

Group     (“Carrier”),       accepted        Plaintiff’s       claim    for     workers’

compensation      benefits      as    compensable        and   paid     $87,170.76      in

medical expenses to Plaintiff.                 Plaintiff initiated suit on 19

August    2011     against     Defendants          for   negligence.           Plaintiff

entered a “compromised settlement of his third party personal

injury    claim    against      Manheim       Statesville       in     the    amount    of

$200,000.00.”

      Plaintiff filed a motion pursuant to N.C. Gen. Stat. § 97-

10.2(j), asking the trial court “to determine the subrogation

amount,    if     any,    of   the     workers       compensation       carrier,       PMA

Insurance Group[.]”         That statute provides as follows:
                                               -3-
           Notwithstanding any other subsection in this
           section, in the event that a judgment is
           obtained by the employee in an action
           against a third party, or in the event that
           a settlement has been agreed upon by the
           employee and the third party, either party
           may apply to the resident superior court
           judge of the county in which the cause of
           action arose or where the injured employee
           resides, or to a presiding judge of either
           district,   to  determine   the  subrogation
           amount.

N.C.    Gen.     Stat.       § 97-10.2(j)        (2013).       “[T]he          judge      shall

determine,      in     his    discretion,        the   amount,       if    any,        of   the

employer’s      lien[.]”           Id.         The   trial    court       in     this       case

considered the factors set forth in N.C.G.S. § 97-10.2(j) and

reduced the “workers compensation lien or subrogation right” of

Employer   and        Carrier      to    $40,000.00.         Employer          and     Carrier

(together, “Appellants”) appeal.

       Appellants argue the trial court “erred in applying North

Carolina       law    to     the   determination        of     the    amount         of     the

Employer/Carrier’s           workers’      compensation        lien.”            Appellants

contend the trial court should have applied Virginia workers’

compensation         law   because       the    “parties     negotiated         to     provide

workers’ compensation benefits in accordance with the terms and

provisions” of Virginia law.                    However, binding precedent from

this Court controls the outcome of this case.

       The facts in Cook v. Lowe’s Home Centers, Inc., 209 N.C.

App. 364, 704 S.E.2d 567 (2011) are similar to the facts of the
                                        -4-
present case.         In Cook, the plaintiff suffered an injury by

accident in North Carolina and “entered into a lump-sum worker’s

compensation settlement” with his employer “with the approval of

the Chancery Court of Tennessee[.]”              Id. at 365, 704 S.E.2d at

569.      The   plaintiff      then     filed    a     complaint    against       the

defendants,     alleging      the    defendants’       negligence       caused    his

injuries,    and    reached    a    settlement       with   the   defendants      for

$220,000.00.        Id.   The plaintiff moved to reduce the workers’

compensation lien on his negligence settlement, and the trial

court reduced the lien to $30,000.00.                Id. at 365-66, 704 S.E.2d

at 569.

       On appeal, the employer and carrier in Cook argued that

Tennessee    law,    which    did    not   permit     reduction    of    the     lien,

should have been applied.           Id. at 366, 704 S.E.2d at 569.               This

Court rejected that argument, holding that N.C.G.S. § 97-10.2(j)

was remedial in nature.            Cook, 209 N.C. App. at 368, 704 S.E.2d

at 570-71.         As to “the law merely going to the remedy, or

procedural in its nature, the lexi fori——or law of the forum in

which the remedy is sought——will control.”                    Id. at 366, 704

S.E.2d at 570.       “In this case the forum is North Carolina.”                   Id.

at 368, 704 S.E.2d at 571.

       This Court recently applied the rule in Cook in Anglin v.

Dunbar Armored, Inc., ___ N.C. App. ___, ___, 742 S.E.2d 205,
                                            -5-
206 (2013), a case in which the plaintiff filed a motion to

“reduce [the] Defendants’ subrogation interest[.]”                            The trial

court concluded that “North Carolina law should apply because

the [p]laintiff is seeking relief pursuant to North Carolina

law[.]”      Id. at ___, 742 S.E.2d at 207.              The trial court further

concluded that the defendants were “entitled to the remaining

$21,206.31 of the lien from the $30,000.00 of UIM funds.”                         Id.

       On appeal, the plaintiff argued that, “because the funds at

issue   were       paid    to   [the]      plaintiff    from    a     South     Carolina

contract——his         UIM       insurance         policy——South       Carolina        law

controls.”      Id. at ___, 742 S.E.2d at 207.                 However, this Court

rejected     the    plaintiff’s       argument      because    “the     terms    of   the

insurance contract [were] not at issue in [that] case.”                               Id.

This Court ultimately concluded that the trial court did not err

in applying N.C.G.S. § 97-10.2(j).                   Id. at ___, 742 S.E.2d at

209.

       Appellants     contend      Cook     misinterpreted      the     law   and     urge

this Court “to reconsider its holding in Cook that the lex fori

governs the determination of the employer’s lien[.]”                            This we

are without authority to do.                Pritchett & Burch, PLLC v. Boyd,

169 N.C. App. 118, 123, 609 S.E.2d 439, 442-43 (2005) (“We are

bound   by    prior       decisions   of    this    Court.”);     see    also    In   the

Matter of Appeal from Civil Penalty, 324 N.C. 373, 379 S.E.2d 30
                               -6-
(1989).   In accordance with Cook and Anglin, the decision of the

trial court to apply N.C.G.S. § 97-10.2(j) is affirmed.

    Affirmed.

    Judges ELMORE and STROUD concur.

    Report per Rule 30(e).